DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 November 2021 has been entered.

Status of Application, Amendments and/or Claims
	The amendment of 23 November 2021 has been entered in full.  Claims 1, 68, 72, and 73 are amended.  Claims 4-8, 16-67, and 69-71 are cancelled.  Claims 76-79 are added.
Claims 1-3, 9-15, 68, and 72-79 are under consideration in the instant application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 23 November 2021 and 28 January 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.  It is noted that the Huang et al. citation on the IDS of 23 November 2021 has been crossed off because this citation is a duplicate, as it was previously cited on the PTO-892 of 20 July 2020.
Withdrawn Objections and/or Rejections
1.	The objections to claims 68 and 71-75 as set forth at page 3 of the previous Office Action of 25 May 2021 are withdrawn in view of the amended claims (23 November 2021).
2.	The rejection of claims 1, 2, 4, 5, 9-11, 13-15, and 69 under 35 U.S.C. 102 as being unpatentable over Clinical Trial study NCT02989714 (12 December 2016; clinicaltrials.gov/ct2/history/NCT02989714?V_1=View#StudyPageTop) and Garcia et al. (U.S. Patent 9,428,567) as set forth at pages 4-6 of the previous Office Action of 25 May 2021 is withdrawn in view of the amended and cancelled claims (23 November 2021).  Specifically, the Clinical Trials Study and Garcia et al. do not teach an IL-2 mutein comprising the amino acid sequence of SEQ ID NO: 9 (that comprises substitutions F42A, E62A, L80F, R81D, L85V, I86V, and I92F).
3.	The rejection of claims 8 and 7 under 35 U.S.C. 103 as being unpatentable over Clinical Trial study NCT02989714 (12 December 2016; clinicaltrials.gov/ct2/history/NCT02989714?V_1=View#StudyPageTop) and Garcia et al. (U.S. Patent 9,428,567), as applied to claims 1, 2, 4, 5, 9-11, 13-15, 69, and further in view of Carmenate et al. (J Immunol 190: 6230-6238, 2013) as set forth at pages 6-7 of the previous Office Action of 25 May 2021 is withdrawn in view of the amended and cancelled claims (23 November 2021).  Specifically, the Clinical Trials Study, Garcia et al., and Carmenate et al. do not teach an IL-2 mutein comprising the amino acid sequence of SEQ ID NO: 9.
4.	The rejection of claim 12 under 35 U.S.C. 103 as being unpatentable over Clinical Trial study NCT02989714 (12 December 2016; clinicaltrials.gov/ct2/history/NCT02989714?V_1=View#StudyPageTop) and Garcia et al. (U.S. Patent 9,428,567), as applied to claims 1, 2, 4, 5, 9-11, 13-15, 69, and further in view of Bolt et al. (Eur J Immunol 23: 403-411, 1993) and Borrok et al. (J Pharmaceutical Sci 106: 1008-1017, January 2017) as set forth at pages 7-9 of the previous Office Action of 25 May 2021 is withdrawn in view of the amended and cancelled claims (23 November 2021).  Specifically, the Clinical Trials Study, Garcia et al., Bolt et al., and Borrok et al. do not teach an IL-2 mutein comprising the amino acid sequence of SEQ ID NO: 9.
5.	Claims 1, 4, 5, 9-11, 13-15, 69 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (Annals Oncol 27(Suppl 9): ix123-ix125 (abstract #653), 2016) and Garcia et al. (U.S. Patent 9,428,567) as set forth at pages 9-10 of the previous Office Action of 25 May 2021 is withdrawn in view of the amended and cancelled claims (23 November 2021).  Specifically, Huang et al. and Garcia et al. do not teach an IL-2 mutein comprising the amino acid sequence of SEQ ID NO: 9.
6.	The rejection of claims 2 and 3 under 35 U.S.C. 103 as being unpatentable over Huang et al. (Annals Oncol 27(Suppl 9): ix123-ix125 (abstract #653), 2016) and Garcia et al. (U.S. Patent 9,428,567) as applied to claims 1, 4, 5, 9-11, 13-15, 69, and further in view of Ohaegbulam et al. (Trends Molec Med 21(1): 24-33, 2015) as set forth at pages 11-12 of the previous Office Action of 25 May 2021 is withdrawn in view of the amended and cancelled claims (23 November 2021).  Specifically, Huang et al., Garcia et al., and Ohaegbulam et al. do not teach an IL-2 mutein comprising the amino acid sequence of SEQ ID NO: 9.
7.	The rejection of claims 8 and 70 under 35 U.S.C. 103 as being unpatentable over Huang et al. (Annals Oncol 27(Suppl 9): ix123-ix125 (abstract #653), 2016) and Garcia et al. (U.S. Patent 9,428,567) as applied to claims 1, 4, 5, 9-11, 13-15, 69, and further in view of Carmenate et al. (J Immunol 190: 6230-6238, 2013) as set forth at pages 12-13 of the previous Office Action of 25 May 2021 is withdrawn in view of the amended and cancelled claims (23 November 2021).  Specifically, Huang et al., Garcia et al., and Carmenate et al. do not teach an IL-2 mutein comprising the amino acid sequence of SEQ ID NO: 9.
8.	The rejection of claim 12 under 35 U.S.C. 103 as being unpatentable over Huang et al. (Annals Oncol 27(Suppl 9): ix123-ix125 (abstract #653), 2016) and Garcia et al. (U.S. Patent 9,428,567) as applied to claims 1, 4, 5, 9-11, 13-15, 69, and further in view of Bolt et al. (Eur J Immunol 23: 403-411, 1993) and Borrok et al. (J Pharmaceutical Sci 106: 1008-1017, January 2017) as set forth at pages 13-15 of the previous Office Action of 25 May 2021 is withdrawn in view of the amended and cancelled claims (23 November 2021).  Specifically, Huang et al., Garcia et al., Bolt et al., and Borrok et al. do not teach an IL-2 mutein comprising the amino acid sequence of SEQ ID NO: 9.
9.	The rejection of claims 1, 4, 5, 9-11, 13-15, 68, and 69 under 35 U.S.C. 103 as being unpatentable over Hannani et al. (US 2015/0268243) and Garcia et al. ((U.S. Patent 9,428,567) as set forth at pages 21-23 of the previous Office Action of 25 May 2021 is withdrawn in view of the amended and cancelled claim (23 November 2021). Specifically, Hannani et al. and Garcia et al. do not teach an IL-2 mutein comprising the amino acid sequence of SEQ ID NO: 2.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sara Sims on 25 April 2022.

The application has been amended as follows: 

Cancel claims 72-75



Conclusion
Claims 1-3, 9-15, 68, and 76-79 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIDGET E BUNNER whose telephone number is (571)272-0881. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BEB
Art Unit 1647
26 April 2022

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647